DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 13-20 in the reply filed on 4/16/21 is acknowledged.
Claim Objections
Claim 19 is objected to because of the following informalities:  “or /open” should be “or open”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “or /closing” should be “or closing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the liquid" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the filter section is part of the 
Claim 18 recites the limitation "the liquid" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colman et al. US 2005/0273016.
Regarding claim 13, Colman discloses a breath sampling tube comprising: a filter section comprising a filter located within a lumen of the filter section ([¶69] filter 23 connected to the filter section 27), wherein the filter is configured to block materials other than gases from passing there through ([¶39,69] the filter removes moisture from passing in the gas sampling line); and an element fluidly coupled to the filter, wherein the element is configured to provide an indication to a user that the liquid in the lumen is at a predetermined threshold level ([¶14,74] when the filter is too saturated an indication is provide or a circuit is closed to send a signal).
Regarding claim 14, Colman discloses the element is configured to change a visual property once the liquid in the lumen is at the predetermined threshold level ([¶85] the filter has a color marker that changes color when the filter is saturated).

Regarding claim 16, Colman discloses the filter section is integral with the breath sampling tube ([FIG4] in one embodiment the filter 64 is integral to the breathing tube 63)
Regarding claim 17, Colman discloses the filter section is a separate element from the breath sampling tube and is connectable to the breath sampling tube ([FIG1] the filter is connected to the breathing line by 27).
Regarding claim 18, Colman discloses a breath sampling tube comprising: a filter section comprising a filter located within a lumen of the filter section ([¶69] filter 23 connected to the filter section 27), wherein the filter is configured to block materials other than gases from passing there through ([¶69] the filter blocks moisture from passing in the gas sampling line); and an element fluidly coupled to the filter, wherein the element is configured to provide an indication to a user that the liquid in the lumen is at a predetermined threshold level ([¶14,74] when the filter is too saturated an indication is provide or a circuit is closed to send a signal).
a breath monitoring system configured to monitor one or more parameters of breath samples received through the breath sampling tube ([¶83] capnographic measurements are taken).
Regarding claim 19, Colman discloses the element comprises an electric circuit configured to close and/or open when the liquid in the lumen is at the predetermined threshold level ([¶74]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        3793                                                   
                                                                                                                                                     /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793